DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "fine" in claim 3 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification just defines a metal fine wire in diameter of 80 micrometer or larger, which implies that a wire with a diameter of 1 meter could also be called a fine wire.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 - 5 are rejected under 35 USC 103 as being un-patentable over Murata et al. (US20120156106A) in view of Snader Jr (US20160218466) and Rau et al. (US6106788). 

Regarding claim 1, Murata teaches an ozone generator (Abstract), comprising:  
a metal electrode (a second electrode 15, Fig. 1, Para0025);
a tubular dielectric element (a dielectric tube 12, Fig. 1, Para0024) spaced from the metal electrode with a discharge gap (a discharge gap 16, Fig. 1, Para0025) to which raw gas is supplied (the gas inlet 11a, Fig.1, Para0027); 
a conductive film (a first electrode 13, Fig. 1, Para0024) located on an inner surface of the dielectric element (Fig. 1, Para0024); 
a power feeding member (a feed contact 18 and a stainless steel wool material 19, Fig. 1, Para0026)   electrically connected to the conductive film (The first electrode 13 is electrically connected to the power supply 20 through the feed contact 18 and the stainless steel wool material 19, Fig. 1), the power feeding member comprising
a contact member (a stainless steel wool material 19, Fig. 1, Para0026) that contacts with the conductive film (Fig. 1, Para0026). 
Murata further discloses that a slit 18a (Fig. 7) is formed in the rod-shaped feed contact 18 along the axial direction of the contact 18, and a portion of the stainless steel wool material 19 is inserted into the slit 18a (Fig. 7), and the remaining portion of the stainless steel wool material 19 wraps the feed contact 18 (Fig. 7, Para0041). 
Murata does not explicitly disclose that the contact member is a mesh form including a plurality of woven metal wires. 

In addition, Rau teaches an ozone generator (Abstract) comprising a metal electrode (a first outer electrode 10, Fig. 3), a tubular dielectric element (a cylindrical dielectric 14, Fig. 3), a power feeding member (a second inner cylindrical electrode 12, which is at high potential, Fig. 3, col. 5, line26-29), and an electrically and thermally conductive gas permeable arrangement 22 (Fig. 3) is filled up the gap between the dielectric 14 and the second electrode 12, col. 5, line 31-34) and is drawn over the second electrode 12 (Fig. 3, col.5 line38). Rau also teaches that the gas permeable arrangement 22 consists of a stocking-like wire knit/mesh (Fig. 3) using high grade steel wires (col. 5 line 35- 40), whereby the wire execution can be a tangle, plait, woven or knit (col.3 line 56-57), because this arrangement increases electrode surface for discharge and thus improve ozone yield (col. 2, line 21-22). Based on the specification and figures of Rau, the gas permeable arrangement 22 functions both roles of the conductive film and the contact member of this instant application, since it is located on the 
Therefore, it would have been obvious for one having ordinary skill in the art to modify the contact member (the stainless steel wool material 19) of Murata with a contact member of a mesh form including a plurality of woven metal wires of Rau in order to improve ozone yield.
Furthermore it would have been obvious for one having ordinary skill in the art to substitute the steel wool 19 of Murata with the wire knit mesh (the gas permeable arrangement 22) of Rau, because a mesh is a suitable equivalent for a steel wool  as taught by Snader to maintain electrical contact (Para 20; MPEP § 2144.06).

Regarding claim 3 as discussed in claim 1, Rau teaches a gas permeable arrangement 22 consists of a stocking-like wire knit/mesh (Fig. 3) using high grade steel wires (col. 5 line 35- 40), whereby the wire execution can be a tangle, plait, woven or knit (col.3 line 56-57), which make wires twisted. Therefore, Rau discloses that the metal wires comprise a plurality of twisted metal fine wires.

Regarding claim 4, Murata teaches the contact member has a tubular shape (the stainless steel wool 19) with one side open (Fig. 1). Murata further discloses that a slit 18a (Fig. 7) is formed in the rod-shaped feed contact 18 along the axial direction of the contact 18, and a portion of the stainless steel wool material 19 is inserted into the slit 18a (Fig. 7), and the remaining portion of 

 Regarding claim 5, as discussed in claim 1, Rau teaches a gas permeable arrangement 22 consists of a stocking-like wire knit/mesh (Fig. 3) using high grade steel wires (col. 5 line 35- 40), whereby the wire execution can be a tangle, plait, woven or knit (col.3 line 56-57). Rau further teaches that the gas permeable arrangement 22 can be modified by adapting the mesh number, mesh size, and wire thickness, the number of knit wires and the number of knit layers (col.4 line19-21) in order to maximize ozone production (col. 4 line23). Therefore, Rau discloses that the power feeding member comprises a plurality of contact members laminated on each other.

Claim 2 is rejected under 35 USC 103 as being un-patentable over Murata et al. (US20120156106A) in view of Snader Jr (US20160218466) and Rau et al. (US6106788) as applied to claim 1 above, and further in view of Nakatani et al. (US20100296980A1).  
Regarding claim 2, Murata/Snader/Rau teach an ozone generator according to claim 1, however the references do not explicitly disclose the diameter of metal wires of a contact member.  
Nakatani discloses an ozone generator (Abstract) with a power feeding brush 5 (Fig 1) comprising a large number of metal thin wires 6 (Fig. 1) made of 
It would have been obvious for one having ordinary skill in the art to modify the metal wires of Murata’s contact member with the metal thin wires of Nakatani with a diameter of 0.15 mm or less so as to not to damage the metal film. 

Claim 6 is rejected under 35 USC 103 as being un-patentable over Murata et al. (US20120156106A) in view of Snader Jr (US20160218466) and Rau et al. (US6106788) as applied to claim 1 above, and further in view of Noda et al. (JP2013184874, English machine translation provided with this Office Action ).
Regarding 6, Murata/Snader/Rau teach an ozone generator according to claim 1, wherein the power feeding member comprises a contact member (stainless steel wool 19, Fig. 1) that is located in an outer periphery of the feed contact 18 (Fig. 1). However the references do not explicitly disclose that the power feeding member comprises an elastic member elastically deformable in a radial direction of the dielectric element.
Noda discloses an ozone generator according to claim 1, wherein 
the power feeding member (the power supply 10, Fig. 5) comprises an elastic member (the power supply 10 is generated by forming the slit portion 13 
Therefore, it would have been obvious for one having ordinary skill in the art to modify the power feeding member of Murata with the elastic member of Noda in order to be in close contact with the conductive film. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Nagayama et al. (US20140356244A1), Fietzek et al. (US8808634), Mausgrover et al. (US5409673), Kobayashi et al. (US4606802), Tanaka et al. (US4232229).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGQIANG HU/Examiner, Art Unit 4181    

/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795